Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig A. McRobbie on 03/08/2022.

The application has been amended as follows: 
In claim 42, line one, please delete “of” and substitute therefor - - - for - - -.

Reasons for Allowance
Claims 30-33, 36-39 and 42-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The most recent amendments have rendered unnecessary the objection to claim 31 and the 112(b) rejection of claims 30 and 42. Thus, the objection of claim 31 and the 112(b) rejection of claims 30 and 42 are withdrawn.  As indicated in the previous Office Action, the species of the surfactant system of PEG-8 caprylic/capric glycerides, propylene glycol monolaurate and polyoxyethylene (20) sorbitan monooleates at a ratio of 40:3.3:1 is allowable in the context of a self-emulsification composition that comprises the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699